Citation Nr: 1221139	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 26, 2007 for the grant of service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Dianne E. Olson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening the Veteran's claim of service connection for bilateral hearing loss.  In a September 2008 rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent disability rating, effective March 26, 2007.  Subsequently, in a January 2009 Notice of Disagreement, the Veteran disagreed with the effective date assigned for his service-connected migraine headaches, and claimed an earlier effective date of August 27, 1997 for this condition.  Additionally, in an August 2009 rating decision, the Veteran's disability rating for migraine headaches was increased to 50 percent, effective May 11, 2009.    

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

On the October 2009 Substantive Appeal and at the January 2012 Travel Board hearing, the Veteran and his representative also argued that a clear and unmistakable error (CUE) existed in the August 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for migraine headaches.  Specifically, the Veteran's representative argued that VA incorrectly stated that the Veteran was only treated once in service for his migraine headaches.  As such, a claim of CUE in the August 1998 rating decision is referred to the RO for appropriate action.  Additionally, at the January 2012 hearing, the Veteran's representative also indicated that the Veteran wished to pursue claims of entitlement to service connection for depression, to include as secondary to his service-connected migraine headaches, and for a total disability rating based on individual unemployability (TDIU).  As such, these claims are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss and an effective date earlier than March 26, 2007 for the grant of service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in an October 1997 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the October 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final October 1997 determination wherein the RO continued to deny the Veteran's claim of entitlement to service connection for bilateral hearing loss, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  The RO originally denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a decision dated August 1997.  Subsequently, after new evidence was received and reviewed, the RO continued a denial of the Veteran's claim of service connection for bilateral hearing loss in an October 1997 rating decision.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for bilateral hearing loss was last denied in an October 1997 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, a VA examination report, and lay statements.  Subsequently, private treatment records, VA outpatient treatment records, VA examination reports, a Travel Board Hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a current disability of bilateral hearing loss under VA regulations.  The evidence submitted subsequent to the October 1997 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence, such as VA audiological testing, received since the October 1997 decision suggests that the Veteran has a current diagnosis of hearing loss and is seeking treatment for this condition.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final October 1997 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim of service connection for bilateral hearing loss was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral hearing loss and an effective date earlier than March 26, 2007 for the grant of service connection for migraine headaches.

A. Bilateral Hearing Loss

Following the issuance of the Statements of the Case (SOC) in September 2008, Virtual VA shows that additional evidence was added to the Veteran's claims file, to include a VA examination report and treatment records.  Neither the Veteran nor his representative indicated that they wished to waive Agency of Original Jurisdiction (AOJ) consideration of this newly submitted evidence.  Without such waiver of AOJ consideration, the Board may not proceed to adjudicate the Veteran's claim.  Accordingly, the Veteran's claim must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 20.1304 (2011).

B. Earlier Effective Date

As noted in the Introduction section above, the Veteran has recently submitted a new claim alleging the existence of CUE in the August 1998 rating decision that denied entitlement to service connection for migraine headaches.  The Board finds that this CUE claim is inextricably intertwined with the Veteran's claim of entitlement to an effective date prior to March 26, 2007, for his migraine headaches.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), for the proposition that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1) Verify that the Veteran's VA records are up to date.  

2) The AMC is requested to review all of the newly submitted evidence in the Veteran's claims file pertaining to his service connection claim for bilateral hearing loss.  If the determination remains unfavorable to the Veteran, the RO/AMC must issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative a reasonable period of time in which to respond before this case is returned to the Board.

3) Additionally, the AMC should readjudicate the Veteran's claim of entitlement to an effective date earlier than March 26, 2007, for migraine headaches (after adjudication of the Veteran's referred CUE claim).  If the claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


